FILED
                            NOT FOR PUBLICATION                               SEP 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10347

               Plaintiff - Appellee,              D.C. No. 2:10-cr-00398-DGC

  v.
                                                  MEMORANDUM *
LUIS ALBERTO CASTILLO-OSUNA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Luis Alberto Castillo-Osuna appeals from his guilty-plea conviction and 18-

month sentence for harboring an illegal alien, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(iii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Castillo-Osuna’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Castillo-

Osuna with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                     10-10347